Order entered May 13, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01423-CR

                          KEITH ALLEN WILLIAMS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F01-46409-H

                                           ORDER
       The Court GRANTS appellant’s May 9, 2014 second motion for extension of time to file

appellant’s brief.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE